Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 5-14: in claim 5, the following limitation renders the claims indefinite: “and a lens configured to receive the red light at the first wavelength, the blue light at the second wavelength, the green light at the third wavelength, and the red light at the fourth wavelength, and to transmit the received red, blue, and green light to an optical projector.”
Specifically, it is unclear if the lens transmits the received red light at the first wavelength and the fourth wavelength, as written. Examiner has read the claim as follows:
“and a lens configured to receive and transmit a composite light, the composite light consisting of: the red light at the first wavelength, the blue light at the second wavelength, the green light at the third wavelength, and the red light at the fourth wavelength.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhai US PGPub 2021/0191138 (“Zhai”).
Zhai teaches (Fig. 4; ¶¶ 5,11):
Re 5: 
a red light emitting diode R (LED) configured to emit red light at a first wavelength;
a blue LED B configured to emit blue light at a second wavelength;
a green LED CG configured to emit green light at a third wavelength;
a laser DR configured to emit red light at a fourth wavelength, wherein the fourth wavelength is greater than the first wavelength (¶11: “The red, green and blue light source or devices could be semiconductor light emitting diodes (LEDs), laser light source, phosphor converted light source, or other semiconductor light source.”); and
a lens 320 configured to receive the red light at the first wavelength, the blue light at the second wavelength, the green light at the third wavelength, and the red light at the fourth wavelength, and to transmit the received red, blue, and green light to an optical projector.

Re 9: wherein the blue LED is a first blue LED, and the system further comprises: a second blue LED BP configured to emit blue light at the second wavelength (¶16: BP and B overlap in wavelengths and the overlap is considered the second wavelength); and a filter configured to reflect the blue light at the second wavelength from the second blue LED to the green LED (Fig. 4).

Re 10: wherein the green LED is configured to increase the green light at the third wavelength emitted from the green LED responsive to receiving the blue light at the second wavelength from the second blue LED (¶16: green LED is a converted green LED).

Re 11: wherein the fourth wavelength is approximately 640 nanometers (¶48).

Re 12: further comprising a filter 308 configured to transmit the red light at approximately the first wavelength and reflect the red light at approximately the fourth wavelength (Fig. 4; ¶48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai US PGPub 2021/0191138 (“Zhai”) in view of Anazawa et al. US 2021/0389600 (“Anazawa”). 
Re 1: Zhai teaches:
a red light emitting diode (LED) R, a blue LED B, and a green LED CG (Fig. 4; ¶11: “The red, green and blue light source or devices could be semiconductor light emitting diodes (LEDs), laser light source, phosphor converted light source, or other semiconductor light source.”);
a red laser DR (Fig. 4; ¶5: teaching that the DR is approximately 650-660 nm and the R light is around 620nm ¶11: as noted above this paragraph teaches that the light sources can be any one of a LED, laser, or phosphor converted device);
a first filter 305, a second filter 308, and a lens 320;
a first optical path that includes the red LED, the red laser, the first filter, the second filter, and the lens (Fig. 4),
a second optical path that includes the blue LED, the green LED, the second filter, and the lens.

Zhai does not explicitly teach:
wherein the first filter has a filter response to transmit red light from the red laser and to reflect red light from the red LED; and
wherein the second filter has a filter response to transmit blue light from the blue LED, to transmit green light from the green LED, to reflect red light from the red laser, and to reflect red light from the red LED.

Anazawa teaches wherein the first filter has a filter response to transmit red light from the red laser and to reflect red light from the red LED (¶221: see mirror M9).
Indeed, Zhai teaches the same set up of light sources with exception that the light sources are arranged along a different optical route. Rearranging optical elements is an obvious method of changing the form factor of the device; moreover, since all of the light is ultimately combined into the same exiting light beam the end-result is the same.
And, it has been held that a rearrangement of parts that does not modify the operation of the device is an obvious variation of the prior art, provided there is reason to so modify it. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Here, rearranging the light sources can be done to change the form factor of the device and the operation of the device would not be altered as the exiting beam would still be a composite formed of all the colors. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhai with Anazawa’s teachings in order to achieve a different form factor with the end-result being the same.

In another embodiment, Zhai teaches wherein the second filter 106 has a filter response to transmit blue light from the blue LED, to transmit green light from the green LED, to reflect red light from the red laser, and to reflect red light from the red LED.
As above when combining Anazawa into Zhai’s first embodiment, having a second filter with the recited filter response is a decision that is directed by where optical elements are placed.  Rearranging optical elements is an obvious method of changing the form factor of the device; moreover, since all of the light is ultimately combined into the same exiting light beam the end-result is the same.
And, it has been held that a rearrangement of parts that does not modify the operation of the device is an obvious variation of the prior art, provided there is reason to so modify it. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Here, rearranging the light sources can be done to change the form factor of the device and the operation of the device would not be altered as the exiting beam would still be a composite formed of all the colors. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhai and Anazawa’s disclosure with Zhai’s further teachings in Zhai’s other embodiment, in order to achieve a different form factor with the end-result being the same.

Re 2:  wherein the blue LED is a first blue LED B, and the system further comprises: a second blue LED and a third filter, wherein the third filter has a response that reflects blue light from the first blue LED and the second blue LED; and a third optical path that includes the second blue LED, the third filter, and the green LED.

Re 4: Zhai discloses wherein the first filter has a response to transmit light at approximately 640 nanometers and to reflect light below approximately 620 nanometers (see combo above and Anazawa’s ¶221).

Re 6: Zhai is silent as to a filter configured to reflect the red light at approximately the first wavelength and transmit the red light at approximately the fourth wavelength.

Anazawa teaches a filter configured to reflect the red light at approximately the first wavelength and transmit the red light at approximately the fourth wavelength (¶221: see mirror M9).
Indeed, Zhai teaches the same set up of light sources with exception that the light sources are arranged along a different optical route. Rearranging optical elements is an obvious method of changing the form factor of the device; moreover, since all of the light is ultimately combined into the same exiting light beam the end-result is the same.
And, it has been held that a rearrangement of parts that does not modify the operation of the device is an obvious variation of the prior art, provided there is reason to so modify it. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Here, rearranging the light sources can be done to change the form factor of the device and the operation of the device would not be altered as the exiting beam would still be a composite formed of all the colors. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhai with Anazawa’s teachings in order to achieve a different form factor with the end-result being the same.

Re 15: Zhai teaches (Fig. 4; ¶¶11, 16, 48):
a red light emitting diode (LED) configured to emit red light at a first wavelength;
a blue LED configured to emit blue light at a second wavelength;
a green LED configured to emit green light at a third wavelength;
a laser configured to emit red light at a fourth wavelength, wherein the fourth wavelength is greater than the first wavelength;
and a projection system configured to receive the red light at the first wavelength, the blue light at the second wavelength, the green light at the third wavelength, and the red light at the fourth wavelength, and to project an image via a projection lens 320.

Zhai does not explicitly teach a filter configured to reflect the red light at approximately the first wavelength and transmit the red light at approximately the fourth wavelength.

Anazawa teaches a filter configured to reflect the red light at approximately the first wavelength and transmit the red light at approximately the fourth wavelength (¶221: see mirror M9).
Indeed, Zhai teaches the same set up of light sources with exception that the light sources are arranged along a different optical route. Rearranging optical elements is an obvious method of changing the form factor of the device; moreover, since all of the light is ultimately combined into the same exiting light beam the end-result is the same.
And, it has been held that a rearrangement of parts that does not modify the operation of the device is an obvious variation of the prior art, provided there is reason to so modify it. In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Here, rearranging the light sources can be done to change the form factor of the device and the operation of the device would not be altered as the exiting beam would still be a composite formed of all the colors. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhai with Anazawa’s teachings in order to achieve a different form factor with the end-result being the same.

Re 16: wherein the blue LED is a first blue LED B, the filter is a first filter, and the system further comprises: a second blue LED BP configured to emit blue light at the second wavelength; and a second filter 305 configured to reflect the blue light at the second wavelength from the second blue LED to the green LED.

Re 17: wherein the green LED is configured to increase the green light at the third wavelength emitted from the green LED responsive to receiving the blue light at the second wavelength from the second blue LED (¶4, 16).

Re 18: wherein the red light at the first wavelength and the red light at the fourth wavelength increase a brightness of red light projected by the projection system (¶5).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Tian et al. US 2018/0164669 (“Tian”).
Re 13-14: Zhai does not explicitly teach:
further comprising a diffuser configured to diffuse the red light at the fourth wavelength emitted by the laser.
further comprising an optical element configured to reduce a speckle on a projection screen caused by the red light at the fourth wavelength emitted by the laser.

Tian teaches (¶¶ 37, 63, 66):
further comprising a diffuser configured to diffuse the red light at the fourth wavelength emitted by the laser.
further comprising an optical element configured to reduce a speckle on a projection screen caused by the red light at the fourth wavelength emitted by the laser.

Using an optical element that diffuses on a laser reduces speckle which is an interference pattern perceived by human eyes of highly coherent light sources, especially lasers. As such, the uniformity of the beam’s intensity is maintained. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Zhai with Tian’s teachings in order to increase the uniformity of the light.

Allowable Subject Matter
Claims 3 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 3: “wherein the first filter has a filter response to transmit s polarized light from the red laser and to reflect p polarized light from the red laser.”

Re 7-8: in claim 7, “wherein the red light at the fourth wavelength is s polarized light, and the filter is further configured to transmit s polarized light at approximately the fourth wavelength.”

Re 19: “wherein the red light at the fourth wavelength is p polarized light, and the filter is configured to transmit p polarized light at the fourth wavelength.”

Re 20: “wherein the red light at the fourth wavelength is s polarized light, and the filter is configured to transmit s polarized light at the fourth wavelength.”

 
Conclusion
References not specifically relied upon but considered relevant since they pertain, generally, to projector systems and filters: US-20070182932-A1; US-20200004120-A1; US-20190391473-A1; US-20150177599-A1; US-20210191250-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875